PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/675,728
Filing Date: 12 Aug 2017
Appellant(s): Haaland, Lynne



__________________
Russell S. Krajec Reg. No. 48,936
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
Appellant arguments filed 02/16/2022have been fully considered but they are not persuasive.
As per Appellant’s arguments filed on 02/16/2022:
A.	Applicant argues that the claims remove the tedious and manual process of entering each post into the system. (See brief page 6-25 argument A).	
The automated part mentioned in the claim is automating posting system to post posts but the posts and the schedule is entered manually by the user, the user enters the data into the system for the system to post the posts based on the schedule that was entered manually.

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One. (See brief page 6-25 argument B).	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

C.	Appellant argues that the claims are not directed to a judicial exception under Step 2A Prong Two. (See brief page 6-25 argument C).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign does not add technical improvement to the abstract idea. The recitations to “hardware platform, computer processor, and a system” perform(s) the steps or functions of determine a posting schedule for an advertising campaign, said posting schedule comprising timing for a plurality of posts being posted by a plurality of influencers, said posting schedule comprising a first posting time; identify said plurality of influencers as a first group of influencers; and coordinate said first group of influencers to post said plurality of posts at said first posting time by causing alerts to be transmitted to said first group of influencers, said alerts causing to display said alerts, alerts configuring said influencer to post said at least one of said posts. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the 

D.	Appellant argues regarding the 35 U.S.C. § 101 rejection that similar to BASCOM the claims are an ordered combinations of limitations that amount to significantly more than the abstract idea. (See brief page 6-25 argument D).
The Examiner respectfully disagrees.  In BASCOM, the court agreed that the concept of filtering content was an abstract idea; however, the claims were found to be significantly more since they did not merely recite the abstract idea along with the requirement to perform it on the Internet, or on a set of generic computer components.  The inventive concept was found in the non-conventional and non-generic arrangement of known, conventional pieces, because although, filtering content on the Internet was already a known concept, the patent described how its particular arrangement of elements was a technical improvement over prior art ways of filtering content.  
	On the contrary, Applicant’s claims are not significantly more nor provide a technology-based solution as was found in BASCOM.  The instant invention instead aims to solve an entrepreneurial problem rather than a technological one.  Applicant’s claims causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. The requirement for computer participation and/or computer script code in these claims as a whole fails to supply an “inventive concept” that represents a technical improvement or an improved functionality of the computer system itself.  
	Moreover, having wireless standard protocol for transmitting data for advertisement display improvement is not a technical challenge as it is merely coding the computer to perform an accelerated calculation of processing an input (alphanumeric character) as it is entered and receiving a response.  This has been accomplished in the many applications that return results as soon as a character is entered in an input field.  (See at least Tovino et al. (US 7941762 B1).  Even assuming arguendo that 

E.	Appellant argues that the claims are not directed to a judicial exception under Step 2B. (See brief page 6-25 argument E).
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “hardware platform, computer processor, and a system” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of causing plurality of influencers to post posts based on determined posting schedule for an advertising campaign. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TAREK ELCHANTI/Primary Examiner, Art Unit 3621          
                                                                                                                                                                                              Conferees:

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688 

Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.